DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (Claim  1-21) in the reply filed on 13 April 2022 is acknowledged (The Examiner apologizes for the typo but Claim 22 should have been included with Group II, drawn to a computer program). 
Claim 22-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 13 April 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5, 10 and 14-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The phrase “wherein the following features…” doesn’t make sense and is unclear.
Claims 6-9, 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The phrase “wherein the following method step(s)…” doesn’t make sense and is unclear.
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The phrase “wherein the following method step Specification…” doesn’t make sense and is unclear.
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation of multiple % points renders the claim indefinite because it is unclear what the true boundary is.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lossl et al. (US PG Pub. 2019/0240888).
Regarding Claim 1:  Lossl et al. disclose a method for setting an operating point for a film stretching system for producing a plastics film ([0152], optimal operating point), wherein the film stretching system comprises the following features: a chill roll ([0015] and [0055]); an extruder arrangement and a die ([0055]), wherein the extruder arrangement is designed to supply a plastics melt to the die and wherein the plastics melt can be discharged from the die onto the chill roll ([0055]); a stretching arrangement which has at least one longitudinal stretching system which comprises at least one stretching stage in the longitudinal direction and is arranged after the chill roll ([0057]-[0061]); a motor arrangement for driving the chill roll and the stretching arrangement (the chill rolls are driven inherently by a motor ([0035]); an operating terminal ([0259]); a memory device ((0127]-[0130], data being stored implies a memory device); a control device which is designed to control the motor arrangement, the extruder arrangement and the operating terminal (figure 11 and description thereof); wherein the operating point is defined by linked production variables of the film stretching system, wherein: a first production variable is a thickness of the fully stretched plastics film, and wherein the first production variable is adjustable in a range between a minimum permissible thickness of the fully stretched plastics film and a maximum permissible thickness of the fully stretched plastics film ([0041]); and a second production variable is a plastics material output quantity of the extruder arrangement, and wherein the second production variable is adjustable in a range between a minimum permissible plastics material output quantity of the extruder arrangement and a maximum permissible plastics material output quantity of the extruder arrangement ([0035] and [0274]); and a third production variable is a line speed of the film stretching system, and wherein the third production variable is adjustable in a range between a minimum permissible line speed of the film stretching system and a maximum permissible line speed of the film stretching system ([0035] and [0166]); wherein the method comprises the following method steps:  acquiring an input by the operator terminal, wherein the input contains: a) a target value for the first production variable; or b) a target value for the second production variable; or c) a target value for the third production variable; specifying: a) a setting value for the second production variable and the third production variable in order to achieve the target value for the first production variable); or b) a setting value for the first production variable and the third production variable in order to achieve the target value for the second production variable); or c) a setting value for the first production variable and the second production variable in order to achieve the target value for the third production variable;  controlling the motor arrangement and the extruder arrangement by the control device in such a way that the operating point consisting of or comprising the target value and two setting values is reached ([0067]-[0089]).  It is the Examiner’s position that the optimization method of Lossl et al. does at least what the instant invention calls for and much more.  Even if Lossl et al. does not specifically disclose the recited steps, the teaching of Lossl et al. to optimize the set point of the apparatus using known variables would at least render said limitations obvious.
Regarding Claim 2: Lossl et al. disclose the method of the invention as described above in the rejection of claim 1.  Lossl et al. further disclose wherein the following method steps are also carried out: analyzing: a) whether the target value for the first production variable lies in a range between the minimum permissible thickness of the fully stretched plastics film and the maximum permissible thickness of the fully stretched plastics film; or b) whether the target value for the second production variable lies in a range between the minimum permissible plastics material output quantity of the extruder arrangement and the maximum permissible plastics material output quantity of the extruder arrangement; or c) whether the target value for the third production variable lies in a range between the minimum permissible line speed of the film stretching system and the maximum permissible line speed of the film stretching system ([0055]-[0056]). While Lossl et al.  fails to specifically disclose outputting an error message or an indication on the operating terminal if the target value is outside the respective range; repeating the method step Acquisition, It is the Examiner’s position that the optimization method of Lossl et al. does at least what the instant invention calls for and much more.  Even if Lossl et al. does not specifically disclose the recited steps, the teaching of Lossl et al. to optimize the set point of the apparatus using known variables would at least render said limitations obvious.  Additionally said steps amount to mere experimentation which is well within the skill of a routineer in the art.
Regarding Claim 3: Lossl et al. disclose the method of the invention as described above in the rejection of claim 1.  Lossl et al. further disclose wherein the following features: the setting values are interlinked via linear relationships, wherein: a) the target value for the first production variable is achieved in that: i) the setting value for the second production variable remains unchanged and the setting value for the third production variable is changed; or ii) the setting value for the second production variable is changed and the setting value for the third production variable remains unchanged; or iii) the setting values for the second and the third production variable are changed; or b) the target value for the second production variable is achieved in that: i) the setting value for the first production variable remains unchanged and the setting value for the third production variable is changed; or ii) the setting value for the first production variable is changed and the setting value for the third production variable remains unchanged; or iii) the setting values for the first and the third production variable are changed; or c) the target value for the third production variable is achieved in that: i) the setting value for the first production variable remains unchanged and the setting value for the second production variable (21) is changed; or ii) the setting value for the first production variable is changed and the setting value for the second production variable remains unchanged; or iii) the setting values for the first and the second production variable are changed ([0128], Lossl et al. disclose relating the production and machine values with mathematical formula and relationships). It is the Examiner’s position that the optimization method of Lossl et al. does at least what the instant invention calls for and much more.  Even if Lossl et al. does not specifically disclose the recited steps, the teaching of Lossl et al. to optimize the set point of the apparatus using known variables would at least render said limitations obvious. Additionally said steps amount to mere experimentation which is well within the skill of a routineer in the art.
Regarding Claims 4 and 5 : Lossl et al. disclose the method of the invention as described above in the rejection of claim 1.  Lossl et al. fails to disclose wherein the following features: the setting value for the first production variable is selected such that it is spaced at least 15%, 20%, 25%, 30%, 35%, 40% or more than 45% from the maximum permissible thickness of the fully stretched plastics film in the direction of the minimum permissible thickness of the fully stretched plastics film; and/or the setting value for the second production variable is selected such that it is spaced at least 15%, 20%, 25%, 30%, 35%, 40% or more than 45% from the maximum permissible plastics material output quantity of the extruder arrangement in the direction of the minimum permissible plastics material output quantity of the extruder arrangement; and/or the setting value for the third production variable is selected such that it is spaced at least 15%, 20%, 25%, 30%, 35%, 40% or more than 45% from the maximum permissible line speed of the film stretching system in the direction the minimum permissible line speed of the film stretching system or wherein the following features: the setting value for the first production variable is selected such that it is spaced at least 15%, 20%, 25%, 30%, 35%, 40% or more than 45% from the minimum permissible thickness of the fully stretched plastics film in the direction of the maximum permissible thickness of the fully stretched plastics film; and/or the setting value for the second production variable is selected such that it spaced at least 15%, 20%, 25%, 30%, 35%, 40% or more than 45% from the minimum permissible plastics material output quantity of the extruder arrangement in the direction of the maximum permissible plastics material output quantity of the extruder arrangement; and/or the setting value for the third production variable is selected such that it is spaced at least 15%, 20%, 25%, 30%, 35%, 40% or more than 45% from the minimum permissible line speed of the film stretching system in the direction the maximum permissible line speed of the film stretching system, however, it is the Examiner’s position that the optimization method of Lossl et al. does at least what the instant invention calls for and much more.  Even if Lossl et al. does not specifically disclose the recited steps, the teaching of Lossl et al. to optimize the set point of the apparatus using known variables would at least render said limitations obvious. Additionally said steps amount to mere experimentation which is well within the skill of a routineer in the art.
Regarding Claims 6-11: Lossl et al. disclose the method of the invention as described above in the rejection of claim 1.  Lossl et al. further disclose wherein the following method steps: illustrating a permissible operating range on the operating terminal in the form of a two-dimensional representation, wherein the method step Illustrate comprises the following further method steps: a) plotting the second production variable on a first axis and plotting the third production variable on a second axis; b) adding a border, wherein the permissible operating points lie within the border and/or on the border (Figure 4). It is the Examiner’s position that the optimization method of Lossl et al. does at least what the instant invention calls for and much more.  Even if Lossl et al. does not specifically disclose the recited steps, the teaching of Lossl et al. to optimize the set point of the apparatus using known variables would at least render said limitations obvious. Additionally said steps amount to mere experimentation and graphing of variable relationships which is well within the skill of a routineer in the art.  Lossl et al. clearly disclose visual representation of experimental modeling data and as such Claims 6-11 are at least obvious over the teachings of Lossl et al.
Regarding Claim 12: Lossl et al. disclose the method of the invention as described above in the rejection of claim 1.  Lossl et al. fails to specifically disclose the following method steps: blocking a setting value for changes for the first production variable, the second production variable or the third production variable; acquiring an input by the operating terminal, wherein the input contains a target value for a released production variable; specifying a setting value for the further released production variable; controlling the motor arrangement and the extruder arrangement by the control device in such a way that the operating point consisting of the target value, the blocked setting value and the specified setting value, is reached. However, it is the Examiner’s position that the optimization method of Lossl et al. does at least what the instant invention calls for and much more.  Even if Lossl et al. does not specifically disclose the recited steps, the teaching of Lossl et al. to optimize the set point of the apparatus using known variables would at least render said limitations obvious. Additionally said steps amount to mere experimentation which is well within the skill of a routineer in the art.
Regarding Claim 13: Lossl et al. disclose the method of the invention as described above in the rejection of claim 1.  Lossl et al. fail to specifically disclose wherein the method step comprises the following features: reading out both setting values from a lookup table in the memory device as a function of the target value; or acquiring a further input by the operating terminal for one of the two setting values and automatic specification of the other setting value by the control device in such a way that the target value is reached while maintaining the one acquired setting value.  However Lossl et al. disclose that any desired methods can be used to implement the two stages, for example machine learning algorithms, model calculations, optimization processes, databases, mapping (for example also in the form of a lookup table, etc.), simple operations, or optimization algorithms and future processes ([0111]) and therefore a person having ordinary skill in the art at the time of invention would have found it obvious to use lookup tables to find the necessary set points for variables.
Regarding Claims 14-16: Lossl et al. disclose the method of the invention as described above in the rejection of claim 1.  Lossl et al. further disclose various variables both production and machine ([0035]-[0038]) and recognizes mathematical relationships between the variables ([0128]).   Given those teachings a person having ordinary skill in the art at the time of invention would have found such relationships to be obvious and well within the skill of a routineer in the art.  Additionally said steps amount to mere experimentation which is well within the skill of a routineer in the art.
Regarding Claims 17 and 18: Lossl et al. disclose the method of the invention as described above in the rejection of claim 1.  Lossl et al. disclose that production variables are stored and set automatically([0127]-[0130]).  Therefore a person having ordinary skill in the art at the time of invention would have found such storing of variable and using them to set parameters to be obvious and well within the skill of a routineer in the art. 
Regarding Claim 19: Lossl et al. disclose the method of the invention as described above in the rejection of claim 1.  Lossl et al. disclose that the data and their resulting relationships combine to result in the optimal operating point for quick product swap ([0152]).  Therefore it is the Examiner’s position that it would be obvious to input variables to optimize the changeover of product.
Regarding Claims 20 and 21: Lossl et al. disclose the method of the invention as described above in the rejection of claim 1.  Lossl et al. fail to specifically disclose the plastics film comprises a plurality of layers; the extruder arrangement comprises a plurality of extruders, wherein each extruder is designed to discharge a plastics melt to the common die, wherein the plastics melts from the individual extruders form the individual layers of the plastics film; and wherein the method comprises the following method steps: acquiring a further input by the operating terminal, wherein the input comprises setpoint specifications for the thicknesses of the respective layers of the fully stretched plastics film; adjusting the plastics material output quantities for each of the multiple extruders so that the plastics material output quantities of the plurality of extruders are in the same ratio as the target values for the thicknesses of the respective layers of the fully stretched plastics film.  However, absent a showing of unexpected results a person having ordinary skill in the art at the time of invention would have found such matters to mere duplication of parts which is prima facie obvious and would have further found application of the teachings of Lossl et al. in the controlling and analyzing of multiple extruders to be obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J. GRUN whose telephone number is (571)270-5521. The examiner can normally be reached CST 10-4 Monday and Wednesday and 10-8 Tuesday, Thursday and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S. Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J GRUN/Primary Examiner, Art Unit 1744